DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2022 has been entered. Claims 1, 3-8, and 10-14 are pending.

Examiner Response to Arguments
Applicant Arguments: Regarding independent claims 1 and 8, applicant's arguments that 3GPP does not disclose “receiving, from a network function (NF), an analytics information request including an analytics identity (ID) set to NF load information and analytics filter information based on a predetermined area, wherein the predetermined area covers specific tracking areas (TAs) or access and mobility management function (AMF) regions.” (See applicant’s response pages 6-10).
Examiner Response: In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner appreciated applicants’ effort to amend the claims to include additional limitation; unfortunately the additional limitation is disclosed in the cited reference 3GPP. 3GPP discloses in Section 6.5-6.8 the subject matter of claim 1 as disclosed in the previous office action and to better map to claims, 3GPP discloses NWDAF receiving, from a network function (NF), an analytics information request (Fig. 6.6.4-1 step 1 page 28 discloses that the NF sends Nnwdaf_AnalyticsInfo_Request to the NWDAF)
	                    
    PNG
    media_image1.png
    166
    350
    media_image1.png
    Greyscale


including an analytics identity (ID) set to NF load information (Fig. 6.6.4-1 step 1 page 28 discloses that Nnwdaf_AnalyticsInfo_Request includes Analytics ID where Section 6.5.4 discloses that these analytics shall indicate in the request: Analytics ID set to "NF load information") and analytics filter information based on a predetermined area (Fig. 6.6.4-1 step 1 page 28 discloses that Nnwdaf_AnalyticsInfo_Request includes Analytics Filter="Area of Interest") covering specific tracking areas (TAs) or access and mobility management function (AMF) regions (TAs) or access and mobility management function (AMF) regions (Page 42 where table 6.8.3-1 discloses that the Area of Interest is refering to a list of TAI (i.e. tracking area).
	The reasoning stated above also applies to other pending claims.

Examiner Response to Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TS 23.288 V16.1.0 (2019-09)).
 
Regarding claim 1, the cited reference 3GPP discloses a method performed by a network data analytics function (NWDAF) entity for a network configuration in a wireless communication system (Figure 4.2-2 discloses the 5G System architecture allows any NF to request network analytics information from NWDAF), the method comprising: receiving, from a network function (NF), an analytics information request (Figure 6.1.2.2-1 and Section 6.1.2.2 disclose that NWDAF receives Nnwdaf_AnalyticsInfo_Request. Fig. 6.6.4-1 step 1 page 28 discloses that the NF sends Nnwdaf_AnalyticsInfo_Request to the NWDAF)

	                    
    PNG
    media_image1.png
    166
    350
    media_image1.png
    Greyscale

including an analytics identity (ID) set to NF load information (Fig. 6.6.4-1 step 1 page 28 discloses that Nnwdaf_AnalyticsInfo_Request includes Analytics ID where Section 6.5.4 discloses that these analytics shall indicate in the request: Analytics ID set to "NF load information") and analytics filter information based on a predetermined area (Fig. 6.6.4-1 step 1 page 28 discloses that Nnwdaf_AnalyticsInfo_Request includes Analytics Filter="Area of Interest") covering specific tracking areas (TAs) or access and mobility management function (AMF) regions (Page 42 where table 6.8.3-1 discloses that the Area of Interest is refering to a list of TAI (i.e. tracking area); obtaining user equipment (UE) input data for at least one UE (Section 6.6.2 discloses that The NWDAF collects Load and Performance information in an Area of Interest from number of UEs within Area of Interest); processing the obtained UE input data; and transmitting, to the NF, an analytics information response including predicted pattern of load changes based on the processed UE input data (Section 6.5.1 discloses that NWDAF can provide NF load analytics, in the form of statistics or predictions or both, to another NF. Section 6.5.3 discloses Output analytics where the NWDAF services used to expose the analytics. NF load statistics information are defined in Table 6.5.3-1. NF load predictions information are defined in Table 6.5.3-2 (See tables in Section 6.5.3 pages 25-26)).

Regarding claims 3 and 10, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the at least one UE is within the predetermined area(Section 6.8.2. discloses that information collected by the NWDAF such UE location where UE location information that maybe provided to the NWDAF when 
the NWDAF is used derive the Area of Interest (See table 6.8.2-1)).

Regarding claims 4 and 11, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses obtaining, from a network repository function (NRF) entity, NF load and NF status information for the NF; and combining the processed UE input data with the NF load and NF status information for generating the predicted pattern of load changes (Section 6.5.4. discloses that the NWDAF retrieves the NF load and NF status information from NRF … for each NF instance. The NWDAF derives requested analytics and the NWDAF provide requested NF load analytics to the NF).

Regarding claims 5 and 12, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses in case that the NF subscribes to receive continuous reporting, updating the predicted pattern of load changes by processing a newly obtained UE input data; and transmitting an additional analytics information response including the updated predicted pattern of load changes (Section 6.5.4. discloses that If at step 1 the NF has subscribed to receive continuous reporting of NF load analytics, the NWDAF may generate new analytics and provide them to the NF upon reception of notification of new NF load information from OAM).

Regarding claims 6 and 13, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the UE input data is anonymized based on a policy (the phrase anonymized UEs is interpreted in light of applicant’s specification ¶0128 which is uncovered UEs.  Section 6.7.5.4. discloses that The NWDAF performs data analytics for misused or hijacked UEs identification. Based on the 
analytics and operator's policies the NWDAF determines whether to send a notification to 5GC NFs or the AF).

Regarding claim 8, the claim is drawn to a network data analytics function (NWDAF) entity performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 23.288 V16.1.0 (2019-09)), in view of ETSI (ETSI TS 123 501 V15.3.0 (2018-09)).

Regarding claim 7, the cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses generating analytics to identify expected changes in load per tracking area (TA) or AMF region in order for operations administration and maintenance (OAM) or other NFs (Section 6.6.4 discloses that a change of network performance information, i.e. change in the load in the area of interest at the observed period, is detected by OAM, or a change in the NF load information is reported by NRF, and is notified to NWDAF, the NWDAF derives new analytics based on the most recent data collected, and the NWDAF provides a notification such Load in Area of Interest and number of UEs. Section 6.7.5.3 discloses that The NWDAF also sends the notification directly to the AMF… AMF may take actions). However, 3GPP does not explicitly teach adjust a weight factor per AMF based on load changes.
In an analogous art ETSI teaches adjust a weight factor per AMF based on load changes(Section 5.19.3 discloses AMF Load Balancing functionality permits UEs that are entering into an AMF Region/AMF Set to be directed to an appropriate AMF in a manner that achieves load balancing between AMFs. This is achieved by setting a Weight Factor for each AMF).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of ETSI to avoid avoiding overload situations (ETSI, Section 5.19.5.1).

Regarding claim 14, the claim is drawn to a network data analytics function (NWDAF) entity performing substantially the same features of claim 7. Therefore the claim is subject to the same rejection as claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462